DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ronald Grubb on 7/30/2021.

The application has been amended as follows: 
1. 	(Currently Amended) An antenna module for a wireless communication system, the antenna module comprising:
an insulator having a plate shape and comprising a conductive pattern formed thereon;
a first metal structure and a second metal structure disposed on a top face of the insulator; and
a wireless communication chip,
wherein each of the first and second metal structures comprises a top face, a first feeding unit, and a second feeding unit, the first feeding unit and the second feeding unit are electrically connected to the top face and are disposed such that the top face is spaced apart from the top face of the insulator by a predetermined length,
wherein the first feeding unit and the second feeding unit are configured to maintain the top face at a predetermined distance from the top face of the insulator,
wherein the wireless communication chip is configured to supply electric signals to the first and second metal structures through the conductive pattern, wherein the electric signals are supplied to the top face of each of the first and second metal structures by the first and second feeding units and relate 
wherein the antenna module is configured to operate in a massive multiple input multiple output (MIMO) communication environment.

7. 	(Currently Amended) An antenna module for a wireless communication system, the antenna module comprising:
an insulator having a plate shape and comprising a conductive pattern formed thereon;
a first metal structure and a second metal structure disposed on a top face of the insulator, wherein each of the first and second metal structures comprises a top face, a first feeding unit, and a second feeding unit, the first feeding unit and the second feeding unit are electrically connected to the top face and are disposed such that the top face is spaced apart from the top face of the insulator by a predetermined length, and the top face of each of the first and second metal structures is a rectangular shaped metal plate including a plurality of openings; and 
a wireless communication chip configured to supply electric signals to the first and second metal structures through the conductive pattern, wherein the electric signals are supplied to the top face of each of the first and second metal structures by the first and second feeding units and relate to perpendicular polarizations of radio waves radiated by the top face of each of the first and second metal structures, and
wherein the first feeding unit and the second feeding unit are configured to maintain the top face at a predetermined distance from the top face of the insulator, and
wherein the antenna module is configured to operate in a massive multiple input multiple output (MIMO) communication environment.


an antenna module, wherein the antenna module comprises:
an insulator having a plate shape and comprising a conductive pattern formed thereon,
a first metal structure and a second metal structure disposed on a top face of the insulator, and
a wireless communication chip,
wherein each of the first and second metal structures comprises a top face, a first feeding unit, and a second feeding unit, the first feeding unit and the second feeding unit are electrically connected to the top face and are disposed such that the top face is spaced apart from the top face of the insulator by a predetermined length,
wherein the first feeding unit and the second feeding unit are configured to maintain the top face at a predetermined distance from the top face of the insulator,
wherein the wireless communication chip is configured to supply electric signals to the first and second metal structures through the conductive pattern, wherein the electric signals are supplied to the top face of each of the first and second metal structures by the first and second feeding units and relate to perpendicular polarizations of radio waves radiated by the top face of each of the first and second metal structures, and 
wherein the antenna module is configured to operate in a massive multiple input multiple output (MIMO) communication environment.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein each of the first and second metal structures comprises a top face, a first feeding unit, and a 
 	Sanford, Nogami, and Gevargiz – all of record - are cited as teaching some elements of the claimed invention including an insulator having a plate shape and comprising a conductive pattern formed thereon, a feeding portion; a second feeding portion, a wireless communications chip, and a metal structure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding independent claim 7, patentability exists, at least in part, with the claimed features of a wireless communication chip configured to supply electric signals to the first and second metal structures through the conductive pattern, wherein the electric signals are supplied to the top face of each of the first and second metal structures by the first and second feeding units and relate to perpendicular polarizations of radio waves radiated by the top face of each of the first and second metal structures, and wherein the first feeding unit and the second feeding unit are configured to maintain the top face at a predetermined distance from the top face of the insulator.  
 	Sanford, Nogami, and Gevargiz are all cited as teaching some elements of the claimed invention including an insulator having a plate shape and comprising a conductive pattern formed thereon, a first 

Regarding independent claim 13, patentability exists, at least in part, with the claimed features of wherein each of the first and second metal structures comprises a top face, a first feeding unit, and a second feeding unit, the first feeding unit and the second feeding unit are electrically connected to the top face and are disposed such that the top face is spaced apart from the top face of the insulator by a predetermined length, wherein the first feeding unit and the second feeding unit are configured to maintain the top face at a predetermined distance from the top face of the insulator.  
 	Sanford, Nogami, and Gevargiz are all cited as teaching some elements of the claimed invention including an insulator having a plate shape and comprising a conductive pattern formed thereon, a first feeding portion; a second feeding portion, a wireless communications chip, and metal structures.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E LOTTER/               Examiner, Art Unit 2845